Citation Nr: 9916371	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-33 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim on 
appeal.  The veteran, who had active service from August 1944 
to June 1946 and from November 1950 to October 1951, appealed 
that decision to the BVA and the case was referred to the 
Board for appellate review. 

The Board notes that the veteran submitted a private medical 
statement from Wasyl Terlecky, Jr., D.O., to the Board on 
appeal.  Under 38 C.F.R. § 20.1304(c) (1998), a veteran is 
entitled to review by the agency of original jurisdiction of 
additional evidence accepted by the Board which has not been 
previously submitted to and reviewed by the RO.  However, the 
veteran also submitted a signed statement waiving his right 
to have this additional evidence reviewed by the RO.  The 
signed statement is a valid waiver of the right to review of 
the evidence by the agency of local jurisdiction, and the 
Board may proceed with appellate review.


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by the 
Board, most recently in a decision dated in January 1991.  

2.  Evidence associated with the claims file subsequent to 
the January 1991 Board decision was not previously submitted 
to agency decisionmakers, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1991 Board decision which denied service 
connection for a back disorder is final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.1100 (1998).

2.  The evidence received since the January 1991 Board 
decision is new and material, and the veteran's claim for 
service connection for a back disorder is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.102, 3.156(a), 20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran first sought service connection for residuals of 
a back injury in December 1985.  That claim was denied by a 
Board decision issued in October 1988.  A request to reopen 
the claim was denied by a Board decision dated in January 
1991, on the basis that new and material evidence had not 
been submitted since the October 1988 Board decision.  The 
Board's January 1991 decision is final.  See 38 U.S.C.A. 
§§  7103(a), 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998); 
Person v. Brown 5 Vet. App. 449, 450 (1993).

Under the provisions of 38 U.S.C.A. § 7105(c), a final 
decision cannot be reopened and reconsidered by the VA unless 
new and material evidence is presented since the prior final 
decision.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
When it is determined that new and material evidence has been 
submitted since the prior final decision, VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the January 1991 Board decision is the last 
final decision that disallowed the claim on any basis.  Since 
the January 1991 Board decision, the veteran has submitted 
copies of lay statements from service colleagues and 
statements from various private physicians.  These were all 
part of the record at the time of the original Board denial 
in 1988 and hence do not constitute new and material 
evidence.  

Other additional evidence since January 1991 includes a 
December 1997 VA examination report contained diagnoses of 
"trauma to left shoulder by history, with intermittent 
shoulder pain" and of "[d]egenerative changes consistent 
with arthritis involving the cervical, thoracic and lumbar 
spine."  In addition, the veteran submitted correspondence 
from a private physician, Wasyl Terlecky, Jr., D.O., dated in 
June 1998, who indicated that the veteran's current 
complaints were related to service.  This letter directly 
addresses the issue that was at the heart of the Board's 1991 
denial.  Furthermore, this evidence was not previously 
submitted to agency decisionmakers, it is neither cumulative 
nor redundant, and in connection with evidence previously 
assembled, it is so significant that it must be considered to 
fairly decide the merits of the claim.  Accordingly, the 
Board finds that new and material evidence has been submitted 
to reopen the previously denied claim for service connection 
for a back disorder, and the veteran's claim for service 
connection for a back disorder is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened, and to this extent, the appeal is granted.


REMAND

New and material evidence having been submitted to reopen the 
claim for service connection for a back disorder, the claim 
is reopened and REMANDED for de novo review.  The Board notes 
that the veteran's recent submissions have again referenced 
treatment proximate to service.  The evidence specifically 
reflects that some clinical records of treatment proximate to 
service, particularly the records of J.H. Loeb, M.D., have 
been destroyed.  However, it is not clear from the evidence 
whether clinical records of treatment from November 1970 to 
October 1976, referenced in a February 1986 statement, may be 
available from Charles E. Miller, D.O., or whether records of 
treatment rendered from January 1973 to November 1985, 
referenced in a March 1986 statement, may be available from 
W.M. George, D.O.  Additional clinical records from these 
providers, if available, would be of value in further 
adjudication of the claim.

In addition, the Board believes that another orthopedic 
examination, together with a competent medical opinion 
addressing the etiology of the veteran's current back 
symptomatology, would be helpful to the Board in deciding 
this matter.  Accordingly, the claim is reopened and REMANDED 
for de novo review, including the following actions:

1.  After obtaining necessary 
authorization from the veteran, the RO 
should ask W.M. George, D.O., and Charles 
E. Miller, D.O., if the clinical records 
of treatment referenced in their 1986 
statements are available, and the RO 
should associate any additional available 
relevant private clinical records with 
the claims file.  The veteran should also 
be afforded the opportunity to identify 
or submit any other relevant records, 
such as employment medical examinations 
proximate to service.  

2.  The veteran should be afforded an 
orthopedic examination to determine the 
nature and etiology of any current 
disorder(s) of the back.  The examiner is 
requested to review all the medical 
evidence in the claims folder, and to 
offer an opinion on the following:
1) whether it is as likely as not that 
any current back disorder is related to 
service; and
2) whether it is at least as likely as 
not that any currently diagnosed 
arthritis of the spine (lumbar, thoracic 
or cervical) is traumatic in origin.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for review

3.  Following completion of the above 
action, the claim of entitlement to 
service connection for a back disorder 
should be readjudicated on the merits.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and to conduct de novo review of the veteran's 
claim.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

